--------------------------------------------------------------------------------

Exhibit 10.59


STOCK AND WARRANT PURCHASE AGREEMENT


BIOTIME ACQUISITION CORPORATION


2,136,000 Shares of Series B Common Stock
and
350,000 Common Stock Purchase Warrants


Total Purchase Price $5,000,000


READ THIS AGREEMENT CAREFULLY BEFORE YOU INVEST


















The shares of Series B Common Stock (“Shares”), and Common Stock Purchase
Warrants (“Warrants”), and the common stock issuable upon the exercise of the
Warrants (“Warrant Shares”) have not been registered under the Securities Act of
1933, as amended, or applicable state securities laws and may not be offered for
sale, sold, transferred, pledged or hypothecated to any person, and the Warrants
may not be exercised, in the absence of an effective registration statement
covering such securities (or an exemption from such registration) and an opinion
of counsel satisfactory to BioTime Acquisition Corporation to the effect that
such transfer complies with applicable securities laws.

 
 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT
 
This Agreement is entered into by Romulus Films Ltd. (“Purchaser”) and BioTime
Acquisition Corporation, a Delaware corporation (the “Company).


 
1.
Purchase and Sale of Shares and Warrants.

 
(a)           Purchaser hereby irrevocably agrees to purchase, and the Company
hereby irrevocably agrees to sell to Purchaser 2,136,000 shares of Series B
Common Stock, par value $0.0001 per share (“Shares”), of the Company and
warrants to purchase 350,000 shares of Series B Common Stock of the Company
(“Warrants”).  The Warrants will entitle the holder to purchase, on the terms
and conditions set forth in the Warrant Agreement governing the Warrant, shares
of Series B Common Stock, par value $0.0001 of the Company (“Warrant Shares”)
for $5.00 per Warrant Share (the “Warrant Price”), subject to adjustment as
provided in the Warrant Agreement a copy of which is attached as Exhibit A (the
“Warrant Agreement”).
 
(b)           No fractional Shares or fractional Warrants shall be issued.  If
the sale of the Shares and Warrants would result in the issuance of a fractional
Share or fractional Warrant, the fractional portion of the Share or Warrant
shall be disregarded and there shall be no reduction in the purchase price of
the Shares and Warrants or cash payment in lieu of the disregarded fractional
Share or fractional Warrant.
 
2.           Closing.  The consummation of the sale of the Shares and Warrants
(“Closing”) will take place concurrently with the closing of the “Stem Cell
Transaction.”  The Stem Cell Transaction means a transaction among the Company,
BioTime, Inc. (“BioTime”), and Geron Corp. (“Geron”) pursuant to which Geron and
BioTime will contribute certain assets to the Company in exchange for shares of
Company common stock, and in the case of the BioTime, warrants of the same tenor
as the Warrants being purchased by Purchaser under this Agreement, as set forth
in an Asset Contribution Agreement among the Company, BioTime and Geron.
 
(a)           The Company shall give Purchaser not less than five (5) business
days prior notice of the date on which the Closing will take place (“Closing
Date”).  On the Closing Date, Purchaser shall purchase all 2,136,000 Shares and
350,000 Warrants and shall pay to the Company, by wire transfer to an account
designated by the Company, the full purchase price of such Shares and
Warrants.  On the Closing Date, the Company will issue to the Purchaser the
Shares and Warrants purchased.
 
(b)           The issue of the Shares purchased may be, at the election of the
Company, by book entry of such Shares purchased, in the name of the Purchaser,
on the records of the transfer agent of the Shares or by a stock certificate in
the name of the Purchaser for the number of Shares purchased.  Warrants
purchased shall be delivered to the Purchaser upon the Closing Date, along with
a copy of the Warrant Agreement governing the Warrants executed by the Company.
 
(c)           The Closing of the sale of the Shares and Warrants shall be
subject to the following conditions:

 
1

--------------------------------------------------------------------------------

 
 
(i)            The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects on the date of
the Closing, and the Company shall have complied in all material respects with
its covenants required to have been performed as of the date of Closing;
 
(ii)            No event shall have occurred that has had, or is reasonably
expected to have, a Material Adverse Effect;
 
(iii)           No litigation or other proceeding of any kind to enjoin, delay,
prohibit or restrict the consummation of the sale of the Shares and Warrants
under this Agreement, or the Stem Cell Transaction shall be pending, and there
shall be no judgment, order or writ of any court or government authority in
effect prohibiting or restricting the consummation of the of the sale of the
Shares and Warrants under this Agreement, or consummation of the Stem Cell
Transaction by any party;
 
(iv)           The Asset Contribution Agreement shall not have been amended in
any material respect from the date of its execution by the parties thereto, and
neither BAC nor BioTime shall have waived any material condition to their
respective obligations to consummate the Stem Cell Transaction under the Asset
Contribution Agreement, except for such amendments or waivers as Purchaser shall
have approved in writing; provided, that such approval by Purchaser shall not to
be unreasonably withheld or delayed; and
 
(v)           The Stem Cell Transaction shall have closed or shall close
concurrently with the Closing.
 
(d)           As used in this Agreement, “Material Adverse Effect” shall mean
any change that does, or would be reasonably expected to, have a material
adverse effect on the business, operations, financial condition, or assets of
the Company on a consolidated basis, provided, however, that none of the
following shall be deemed either alone or in combination to constitute, and none
of the following shall be taken into account in determining whether there has
been or would be, a Material Adverse Effect:  (a) any adverse effect resulting
from or arising out of the announcement, pendency, or consummation of the
transactions contemplated by this Agreement or the Stem Cell Transaction;
(b) any adverse effect resulting from or arising out of general economic
conditions; (c) any adverse effect resulting from or arising out of general
conditions in the industries in which the Company or Geron operates; (d) any
adverse effect resulting from or arising out of any natural disaster or any acts
of terrorism, sabotage, military action or war or any escalation or worsening
thereof; and (e) any adverse effect resulting from or arising out of any changes
in any law, statute, rule or regulation, or the judicial or administrative
interpretation thereof, or any change in generally accepted accounting
principles.
 
3.             Registration Rights.  Concurrently with the execution and
delivery of this Agreement, Purchaser and the Company shall enter into a
Registration Rights Agreement in the form of Exhibit B, pursuant to which the
Company is agreeing to register the Shares, the Warrants and the Warrant Shares
under the Securities Act of 1933, as amended (the “Act”).
 
4.             Representations and Warranties of the Company.  The Company makes
the following representations and warranties for the benefit and reliance of
Purchaser.  The following representations and warranties are true and correct on
the date of this Agreement and as of the Closing Date, and are qualified
accordingly.

 
2

--------------------------------------------------------------------------------

 
 
(a)           Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
in California and in each other jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to so qualify would not have a material adverse effect on its
business.
 
(b)           Authority; Enforceability.  The Company has the corporate power
and authority (i) to execute and deliver, and to perform all of its obligations
under, this Agreement, the Warrant Agreement, and the Registration Rights
Agreement, and (ii) to execute and deliver, and to perform all of its
obligations under, the agreements to which it currently is contemplated the
Company will be a party in consummation of the Stem Cell Transaction.  The
execution and delivery of this Agreement, the Warrant Agreement, and the
Registration Rights Agreement and the performance by the Company of its
obligations under this Agreement, the Warrant Agreement, and the Registration
Rights Agreement have been duly authorized by all necessary action on the part
of the Board of Directors of the Company.  This Agreement, the Warrant Agreement
and the Registration Rights Agreement are the valid and binding agreements of
the Company, enforceable in accordance with their respective terms, except to
the extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally.
 
(c)           No Conflict.  The execution and delivery of this Agreement, the
Warrant Agreement, and the Registration Rights Agreement, the consummation of
the transactions contemplated hereunder and thereunder, and the consummation of
the transactions currently contemplated pursuant to the Stem Cell Transaction,
in each case by the Company do not and will not violate any provisions of
(i) any federal or state rule, regulation, statute, or law applicable to the
Company or (ii) the terms of any order, writ, or decree of any federal or state
court or judicial or regulatory authority or body by which the Company is bound,
(iii) the certificate of incorporation or bylaws of the Company or (iv) any
agreement, instrument or contract to which the Company is a party and which is
material to the business of the Company.
 
(d)           Validity of the Shares and Warrants.  The Shares, when delivered
at Closing, will be duly authorized and validly issued, fully paid, and
nonassessable.  The Warrants, when delivered at Closing, will be the duly
authorized and valid obligations of the Company, enforceable in accordance with
the terms of the Warrant Agreement. The Warrant Shares, when issued upon
exercise of the Warrants, will be duly authorized and validly issued, fully
paid, and nonassessable.
 
(e)            Litigation.  There is no action, proceeding, or investigation
pending which challenges the Company’s right to enter into this Agreement, or
challenges any action taken or to be taken, by the Company in connection with
this Agreement.
 
(f)            Taxes.  Since the date of its incorporation, the Company has
filed when due all federal, state, and local income tax returns, and all other
returns with respect to taxes which are required to be filed with the
appropriate authorities of the jurisdictions where business is transacted by the
Company, or where the Company owns any property, and any taxes due, as reflected
on such tax returns, have been paid.

 
3

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  As of the date of this Agreement, the authorized
shares of capital stock of BAC consist of 2,000,000 shares of common stock of
which 1,000,000 shares have been designated Series A Common Stock and 1,000,000
have been designated Series B Common Stock.  As of the date of this Agreement,
and immediately prior to the Closing there will be:  (i) 51,700 shares of Series
B Common Stock issued and outstanding, (ii) no shares of common stock in the
treasury and (iii) no shares of preferred stock issued or outstanding.  Upon the
Closing, there shall be:  (i) 30,498,819 shares of Company common stock issued
and outstanding (including the Shares issued pursuant to this Agreement),
6,537,779 of which shall be designated Series A Common Stock and 23,961,040 of
which (including the Shares issued pursuant to this Agreement) shall be
designated Series B Common Stock; (ii) no shares of Company common stock in the
treasury; (iii) no shares of preferred stock issued or outstanding, and
3,500,000 Warrants to purchase Series B Common Stock.  At or prior to Closing
the authorized capital of BAC shall be 75,000,000 shares of Series A Common
Stock, 75,000,000 shares of Series B Common Stock, and 5,000,000 shares of
Preferred Stock.  The Company has no subsidiaries.  Except for the issuances of
the Series A Common Stock to Geron, and the issuance of Series B Common Stock
and warrants to purchase Series B Common Stock to BioTime, in each case,
pursuant to the Asset Contribution Agreement for the Stem Cell Transaction, and
the Shares and Warrants to be issued pursuant to this Agreement, there are no,
and at the Closing there shall be no, issued or outstanding shares or other
equity securities of the Company (or shares or other equity securities of the
Company reserved for issuance), and there are no and at the Closing there shall
be no, securities of the Company convertible into or exchangeable for stock or
other equity securities of the Company, or other subscriptions, options,
warrants, conversion rights, stock appreciation rights, “phantom” stock, stock
units, calls, claims, rights of first refusal, rights (including preemptive
rights), commitments, arrangements or agreements to which the Company is a party
or by which it is bound in any case obligating the Company to issue, deliver,
sell, purchase, redeem, acquire or vote, or cause to be issued, delivered, sold,
purchased, redeemed, acquired or voted, stock or other equity securities of the
Company, or obligating the Company to grant, extend or enter into any
subscription, option, warrant, conversion right, stock appreciation right, call,
right, commitment, arrangement or agreement to issue, deliver, sell, purchase,
redeem, acquire or vote stock or equity securities of the Company.
 
5.             Investment Representations.  Purchaser represents and warrants to
the Company that:
 
(a)           Authority; Enforceability.  The Purchaser has the corporate power
and authority to execute and deliver, and to perform all of its obligations
under, this Agreement and the Registration Rights Agreement.  The execution and
delivery of this Agreement and the Registration Rights Agreement, and the
performance by the Purchaser of its obligations under this Agreement and the
Registration Rights Agreement, have been duly authorized by all necessary action
on the part of the Board of Directors or similar governing body of the
Purchaser.  This Agreement and the Registration Rights Agreement are the valid
and binding agreements of the Purchaser, enforceable in accordance with their
respective terms, except to the extent limited by any bankruptcy, insolvency, or
similar law affecting the rights of creditors generally.

 
4

--------------------------------------------------------------------------------

 
 
(b)           No Conflict.  The execution and delivery of this Agreement and the
Registration Rights Agreement, and consummation of the transactions contemplated
under this Agreement and under the Registration Rights Agreement, including the
purchase of the Shares and Warrants, by the Purchaser do not and will not
violate any provisions of (i) any rule, regulation, statute, or law applicable
to the Purchaser or (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which the Purchaser is bound, or
(iii) the articles of incorporation, bylaws, or similar charter or governing
documents of the Purchaser.
 
(c)            Due Diligence.  Purchaser has made such investigation of the
Company as Purchaser deemed appropriate for determining to acquire (and thereby
make an investment in) the Shares and Warrants.  In making such investigation,
Purchaser has had access to such financial and other information concerning the
Company as Purchaser requested.  Purchaser has received and read copies of the
form of Warrant Agreement, including the form of the Warrant, the form of
Registration Rights Agreement, the draft documents listed on Schedule I related
to the Stem Cell Transaction, the Certificate of Incorporation of the Company
and an Amended and Restated Certificate of Incorporation of the Company that
will become effective in connection with the Stem Cell Transaction, and the
Bylaws of the Company, which together with this Agreement constitute the
“Disclosure Documents.”  Purchaser is relying on the information provided in the
Disclosure Documents or otherwise communicated to Purchaser in writing by the
Company.  Purchaser has not relied on any statement or representations
inconsistent with those contained in the Disclosure Documents or otherwise
communicated to Purchaser in writing by the Company.  Purchaser has had a
reasonable opportunity to ask questions of and receive answers from the
executive officers of the Company concerning the Company, and to obtain
additional information (including all exhibits listed in the Disclosure
Documents), to the extent possessed or obtainable by the Company without
unreasonable effort or expense, necessary to verify the information in the
Disclosure Documents.  All such questions have been answered to Purchaser’s
satisfaction.
 
(d)           Unregistered Offer and Sale.  Purchaser understands that the
Shares and Warrants are being offered and sold without registration under the
Act, or qualification under the California Corporate Securities Law of 1968, or
under the laws of any other states of the United States, or the laws of England
or the United Kingdom, or any other country, in reliance upon the exemptions
from such registration and qualification requirements.  Purchaser acknowledges
and understands that the availability of the aforesaid exemptions depends in
part upon the accuracy of certain of the representations, declarations and
warranties made by Purchaser, and the information provided by Purchaser, in this
Agreement,  Purchaser is making such representations, declarations and
warranties, and is providing such information, with the intent that the same may
be relied upon by the Company and its officers and directors in determining
Purchaser’s suitability to acquire the Shares and Warrants.  Purchaser
understands and acknowledges that no English or United Kingdom or United States
federal, state or other agency has reviewed or endorsed the offering of the
Shares and Warrants or made any finding or determination as to the fairness of
the offering or sale of the Shares and Warrants or the completeness of the
information in the Disclosure Documents.

 
5

--------------------------------------------------------------------------------

 
 
(e)           Restrictions on Exercise and Transfer.  Purchaser understands that
the Shares and Warrants may not be offered, sold, or transferred in any manner,
and the Warrants may not be exercised, unless subsequently registered under the
Act, or unless there is an exemption from such registration available for such
offer, sale or transfer.
 
(f)            Knowledge and Experience.  Purchaser (or if Purchaser is not a
natural person, the officers and directors making the decision on behalf of
Purchaser to purchase the Shares and Warrants) has such knowledge and experience
in financial and business matters to enable Purchaser to utilize the information
contained in the Disclosure Documents or otherwise made available to Purchaser
to evaluate the merits and risks of an investment in the Shares and Warrants and
to make an informed investment decision.
 
(g)           Investment Intent.  Purchaser is acquiring the Shares and Warrants
solely for Purchaser’s own account and for investment purposes, and not with a
view to, or for sale in connection with, any distribution of the Shares and
Warrants other than pursuant to an effective registration statement under the
Act or unless there is an exemption from such registration available for such
offer, sale or transfer.
 
(h)           Forward Looking Statements.  Matters discussed in the Disclosure
Documents include matters that may be considered “forward looking” statements
within the meaning of Section 27(a) of the Act and Section 21(e) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which
statements Purchaser acknowledges and agrees are not guarantees of future
performance and involve a number of risks and uncertainties.  Nothing contained
in this Section 5(h) shall modify, amend or affect Purchaser’s right to rely on
the truth, accuracy and completeness of the statements and representations made
in the Disclosure Documents or otherwise communicated to Purchaser in writing by
the Company or on the Company’s representations and warranties contained in this
Agreement.
 
(i)            No Assurance of Return on Investment.  It has never been
represented, guaranteed or warranted to Purchaser by the Company or any officer,
director, employee, or agent of the Company, that Purchaser will realize any
specific value, sale price, or profit as a result of acquiring the Shares and
Warrants.
 
6.             Stem Cell Transaction.
 
(a)           Purchaser acknowledges receipt of copies of the draft agreements
listed on Schedule I, which the Company represents are the most recent drafts as
of the date hereof of the proposed agreements between or among the Company,
BioTime or Geron relating to the Stem Cell Transaction.
 
(b)           Upon completion of the Stem Cell Transaction, the Company alone or
though one or more joint development, joint venture, or similar arrangements,
will use the assets acquired from Geron pursuant thereto for research and
development of products for commercialization, or will license assets to third
parties for such purpose.

 
6

--------------------------------------------------------------------------------

 
 
 
7.
Resale Restrictions.

 
(a)           Purchaser agrees that it will not sell, offer for sale, or
transfer any of their Shares or Warrants unless those Shares or Warrants, as
applicable, have been registered under the Act, or unless there is an exemption
from such registration and an opinion of counsel reasonably acceptable to the
Company has been rendered stating that such offer, sale, or transfer will not
violate any United States federal or state securities laws.
 
(b)           The certificates evidencing Shares or Warrants will contain a
legend to the effect that transfer is prohibited except pursuant to registration
under the Act, or pursuant to an available exemption from registration under the
Act.
 
(c)            The Company will refuse to register the transfer, and will issue
instructions to the transfer agent and registrar of the Shares and Warrants to
refuse to register the transfer, of any Shares or Warrants not made pursuant to
registration under the Act or pursuant to an available exemption from
registration under the Act.
 
8.             Accredited Investor Qualification.  Purchaser qualifies as an
“accredited investor” under Regulation D in the following manner.  (Please check
or initial all that apply to verify that you qualify as an “accredited
investor.”)
 
 
_____(a)  Purchaser is a natural person whose net worth, or joint net worth with
spouse, at the date of purchase exceeds $1,000,000 (not including the value of
your principal residence and excluding mortgage debt secured by your principal
residence up to the estimated fair market value of the home, except that any
mortgage debt incurred by you within 60 days prior to the date of this
Questionnaire shall not be excluded from the determination of your net worth
unless such mortgage debt was incurred to acquire the residence).

 
 
_____(b)  Purchaser is a natural person whose individual gross income (excluding
that of spouse) exceeded $200,000 in each of the past two calendar years, and
who reasonably expects individual gross income exceeding $200,000 in the current
calendar year.

 
 
_____(c)  Purchaser is a natural person whose joint gross income with spouse
exceeded $300,000 in each of the past two calendar years, and who reasonably
expects joint gross income with spouse exceeding $300,000 in the current
calendar year.

 
 
_____(d)  Purchaser is a bank, savings and loan association, broker/dealer,
insurance company, investment company, pension plan or other entity defined in
Rule 501(a)(1) of Regulation D as promulgated under the Act by the Securities
and Exchange Commission.

 
 
_____(e)  Purchaser is a trust, and the trustee is a bank, savings and loan
association, or other institutional investor as defined in Rule 501(a)(1) of
Regulation D as promulgated under the Act by the Securities and Exchange
Commission.

 
 
_____(f)  Purchaser is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.


 
7

--------------------------------------------------------------------------------

 
 
 
_____(g)  Purchaser is a trust, and the grantor (i) has the power to revoke the
trust at any time and regain title to the trust assets; and (ii) meets the
requirements of items (a) (b), or (c) above.

 
 
_____(h)  Purchaser is a tax-exempt organization described in Section 501(c) (3)
of the Internal Revenue Code, or a corporation, Massachusetts or similar
business trust, or partnership, not formed for the specific purpose of acquiring
Shares and Warrants with total assets in excess of $5,000,000.

 
 
_____(i)  The Purchaser is a trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring Shares and Warrants, whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Shares and Warrants.

 
 
 ü (j)  The Purchaser is an entity in which all of the equity owners meet the
requirements of at least one of items (a) through (i) above.

 
9.             Entities.  If Purchaser is a corporation, partnership, limited
liability company, trust, private limited company, or other entity, Purchaser
represents and warrants that: (a) it is authorized and otherwise duly qualified
to purchase and hold the Shares and Warrants; (b) it has its principal place of
business as set forth in Section 11; and (c) it has not been formed or
reorganized for the specific purpose of acquiring Shares and Warrants.
 
 
10.
Miscellaneous.

 
(a)            Governing Law.  This Agreement shall be governed by, interpreted,
construed and enforced in accordance with the laws of the State of Delaware, as
such laws are applied to contracts by and among residents of Delaware, and which
are to be performed wholly within Delaware.
 
(b)            Amendment.  Neither this Agreement nor any provisions hereof
shall be modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.
 
(c)            Notices.  Any notice, demand or other communication that any
party hereto may be required, or may elect, to give shall be sufficiently given
when (i) delivered personally at such address, (ii) delivered to such address by
air courier delivery service, or (iii) delivered by electronic mail (email) to
such electronic mail address as may be specified under this Agreement.  The
address for notice to the Company is: BioTime Acquisition Corporation, 1301
Harbor Bay Parkway, Suite 100, Alameda, California 94502; Attention: Peter S.
Garcia, Chief Financial Officer; email: pgarcia@biotimemail.com.  The address
for notice of Purchaser is shown in Section 11.  A party may change its address
for notice by giving the other parties notice of a new address in the manner
provided in this Agreement.
 
(d)           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
the parties, notwithstanding that all parties are not signatories to the same
counterpart.  Counterparts sent by electronic mail, facsimile, or other
electronic means, including signatures thereon, shall be deemed originals.

 
8

--------------------------------------------------------------------------------

 
 
(e)            Parties.  Except as otherwise provided herein, the Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns.
 
(f)            Entire Agreement.  This Agreement contains the entire agreement
of the parties with respect to its subject matter, and there are no
representations, covenants or other agreements with respect to the subject
matter of this Agreement except for those stated or referred to herein.
 
(g)           No Assignment.  This Agreement is not transferable or assignable
by the undersigned except as may be provided herein.
 
(h)           Delays and Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any party to this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such party, nor shall such delay or omission be construed to
be a waiver of, or an acquiescence in, any such breach or default or any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be made in writing, and shall be effective
only to the extent specifically set forth in such writing.
 
(i)             Expenses.  Each party shall bear their own expenses incurred on
their behalf with respect to this Agreement and to the transactions contemplated
by this Agreement.
 
(j)             No Brokers or Finders Fees.  The Company and Purchaser warrant
to each other that no person is entitled to receive any fee, commission, or
other compensation as a broker, finder, or otherwise, in connection with the
execution and delivery of this Agreement or the issue and sale of the Shares and
Warrants.
 
(k)           Titles and Subtitles.  The titles or headings of the Sections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
(l)            Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, each such unenforceable provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded; the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.

 
9

--------------------------------------------------------------------------------

 
 
11.           Investor Information.
 
Name: 
ROMULUS FILMS LTD   

 
Address: 
WESSEX HOUSE CHESHAM STREET  

 

 
LONDON SWIX8ND
 

 
email: 
 
 

 
Social Security or U.S. Taxpayer Identification Number:
   

 
State of Residence or Principal Place of Business:
UNITED KINGDOM   

 
Country of Residence if other than United States:
UNITED KINGDOM  

 
Information from Corporations, Partnerships, Limited Liability Companies,
Trusts, or Other Entity Investors:
 
Date of Formation:
October 12, 1949   

 
Name and title of person authorized to bind the entity:
Jonathan C. Woolf, Director   

 
IN WITNESS WHEREOF, the undersigned has entered into this Agreement and hereby
agrees to purchase Shares and Warrants for the price stated above and upon the
terms and conditions set forth herein.  The undersigned hereby agrees to all of
the terms of the Warrant Agreement and Registration Rights Agreement and agrees
to be bound by the terms and conditions thereof.
 
Dated:  January 4, 2013.

 
Romulus Films Ltd.
         
By: Jonathan C. Woolf
     
Title:  Director


 
10

--------------------------------------------------------------------------------

 

ACCEPTANCE BY COMPANY
 
The Company hereby agrees to sell to the Purchaser the Shares and Warrants
referenced in this Agreement in reliance upon all the representations,
warranties, terms and conditions contained in this Agreement.


IN WITNESS WHEREOF, the undersigned, on behalf of the Company, has executed this
acceptance as of the date set forth below.
 
Dated:  January 4, 2013
BIOTIME ACQUISITION CORPORATION
         
By:  Thomas Okarma
     
Title: Chief Executive Officer



 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE I

 
List of Stem Cell Transaction Documents
 
Asset Contribution Agreement
 
Form of BioTime Warrant Agreement
 
BioTime Stem Cell Lines License Agreement
 
Form of Royalty Agreement
 
Form of Assumption Agreement
 
Post-Closing CDA
 
Form of Amended and Restated BAC Certificate of Incorporation
 
Form of Amended BioTime Articles of Incorporation
 
Form of Telomerase Exclusive Sublicense Agreement

 
12

--------------------------------------------------------------------------------